DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 are indefinite because it is unclear what is meant by “wherein discrete steps of the subject are identified based the data and the range of motion is calculated based on the discrete steps of the subject”.  It appears that a word or words are missing from the phrase.  It is unclear if “data” is used to determine the discrete steps or if discrete steps are used to determine the data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PG Pub. No. 2010/0249576 A1 Askarinya et al., in view of Hook et al. (2013/0131555), in view of U.S. PG Pub. No. 2005/0010139 A1 to Aminian et al., in view of U.S. PG Pub. No. 2007/0208392 A1 to Kuschner et al., in view of U.S. PG Pub. No. 2005/0010301 A1 to Disilvestro et al., and in view of 2009/0079559 A1 to Dishong et al.
With respect to claims 1, 6-12, and 20 Askarinya et al disclose a joint analysis system for analyzing kinematics of an anatomical joint, the joint having a first side and a second side, the joint analysis system comprising: a sensor device, configured to be disposed on the first side of the joint, the sensor device having: one or more sensors; a processor coupled to the one or more sensors; a wireless data transmitter coupled to the processor; a data storage device coupled to the processor; and a battery coupled to the sensors, processor, wireless data transmitter, and data storage device; a magnet, configured to be disposed on the second side of the joint; wherein the processor is configured to receive data from the sensors and calculate motion parameters (figures 1,3,4,8,15,17, paragraphs [0043]-[0111]). The magnetic source generates a magnetic field and the sensor measures the strength and magnitude of the magnetic field [0053]. The calculated parameters are related to position and movement of joints including range of motion for a given joint [0111].  Askarinya et al also disclose that the magnetometer sensor is adapted to sense a change of the magnetic field while the joint exhibits motion and angular velocity and provide kinematic information of the joint based on the change [0060]-[0061], [0111].
Askarinya et al fail to specifically disclose that the joint parameters calculated are gait kinematic parameters. 
Within the same field of endeavor, Hook et al disclose using sensors placed across the knee to monitor gait kinematic parameters such as stride length, swing time, stance time, ambulation time, distance traveled, gait symmetry and gait cadence [0033], [0034], [0061], [0067], [0077].   Given the 112 deficiencies noted herein, Hook Fig. 1 also appears to disclose discrete step of the subject.  Specifically, Hook discloses a device in combination with the other cited reference, wherein discrete steps of the subject are identified based on the data and the range of motion is calculated based on the discrete steps of the subject cadence [0033], [0034], [0061], [0067], [0077].   
It would have been obvious to one skilled in the art to have modified Askarinya et al such that it is used on the knee to calculate gait kinematic parameters including perform gait analysis, gait symmetry and sense monitor stride length, swing time, stance time, ambulation speed, distance traveled as disclosed by Hook et al in order to provide a more robust analysis of the joint. The received data in the modified system would inherently include joint flexion angle based on a magnetic field strength of the magnet. 
Aminian discloses a similar device and method for monitoring joint activity, wherein a processor is configured to use acquired data to determine gait kinematic parameters, based on collected trigonometery data for calculating the joint flexion angle (see Fig. 6 and para 48-60, noting a skilled artisan would be able to make the measurements disclosed Aminian using the devices of Askarinya and Hook to solve for a joint flexion angle in the trigonometry equations disclosed in Aminian).  Given the 112 deficiencies noted herein, Aminian Fig. 3 also appears to disclose discrete step of the subject.  Specifically, Aminian discloses a device in combination with the other cited reference, wherein discrete steps of the subject are identified based on the data and the range of motion is calculated based on the discrete steps of the subject cadence (see Figs. 3-5 and para 19-26).
It would have been obvious and predictable to determine well known variables in a well known equation using trigonometry because doing so would allow a user to quickly solve a desired parameter such as a joint flexion angle.
Kuschner discloses a similar joint motion measuring system, wherein joint and gait kinematic parameters include a joint flexion angle and wherein the processor is configured to calculate the joint flexion angle based on a sensor-magnet angle and a magnetic field magnitude of the data (see Figs. 3-5, 12, and 13 and para 32, 40, and 46-48, noting that Kuschner indicates that field strength is inversely proportional to the distance at ¶32 and that distance is used to determine the angle of the joint ¶¶40 and 46-48).
It would have been obvious to one of skill in the art to have combined the teachings of Askarinya with the further teachings of Kuschner because doing so would provide a predictable and beneficial method of determining a joint angle with minimal computational difficulty that is a robust and accurate measurement even when the two distances between the sensor and magnet are not equal.
Askarinya discloses a wearable sensor and magnet (see para 58 and 87, noting the elements can be placed in clothes or on the subject).  Similarly, Disilvestro discloses a similar joint monitoring device, comprising a plurality of magnetometer in a wearble sensor device and a magnet disposed opposite the magnetometers to determine changes a magnetic field (see Figs. 24 and 25 and para 95-99).
It would have been obvious to one of skill in the art to have combined the teachings of Askarinya and Disilvestro because doing so would provide a predictable method and substitution for determining movement of the subject so that the parameters of Askarinya, Hook, Aminian, and Kushcner could be determined.
Dishong discloses a similar gait measuring system, wherein the wearable sensor device is configured to transmit the data in real-time and perform real-time plotting and visualization of the data (see para 30).
It would have been obvious to use real time monitoring so that a user could have quick results so that changes in gait could be accomplished.
With further regard to claim 20, Askarinya et al disclose calibrating the sensors [0004],[0008]-[0009] and filtering signals for noise if present [0107]. Askarinya also discloses disposing the one or more sensors and the magnet on the.
With respect to claims 1 and 20, Askarinya et al. disclose that the one or more sensors includes a magnetometer (figure 4). 
With respect to claim 13, Askarinya et al disclose that the one or more gait kinematic parameters comprise joint kinematics [0060]-[0061], [0111]. 
With respect to claim 14, Askarinya et al fail to disclose that the sensors are configured to sense a disrupted pattern of ambulation. Hook et al disclose that the data sensed can be used to monitor a disrupted pattern of ambulation when used across the knee joint [0033]-[0034],[0077]. 
It would have been obvious to one skilled in the art to have modified Askarinya et al such that it is used on the knee to perform gait analysis and sense a disrupted pattern of ambulation in order to provide a more robust analysis of the joint. 
With respect to claim 15, Askarinya et al fail to disclose that the processor is configured to recognize abnormal gait or behavior. Hook et al disclose that the data obtained from the sensors can be used to monitor abnormal gait or behavior when used on a knee joint [0033]-[0034], [0077]. 
It would have been obvious to one skilled in the art to have modified Askarinya et al such that it is used on the knee to monitor abnormal gait or behavior in order to provide a more robust analysis of the joint. 
With respect to claim 16, Askarinya et al disclose a base station, the base station comprising a processor; a data storage device coupled to the processor; a user interface coupled to the processor; and a wireless data transmitter coupled to the processor and configured to communicate with the wireless data transmitter of the sensor device [0052],[0064]. 
With respect to claim 17, Askarinya et al disclose that the base station further comprises a display [0052]. 
With respect to claim 18, Askarinya et al disclose that the sensor device and the magnet are incorporated into a wearable article and worn by an animal or human [0058], [0087]. 
Response to Arguments
Applicant's arguments regarding the pending claims have been fully considered but they are moot in view of the new grounds of rejection. 
Applicant’s remarks if still relevant are unpersuasive.
Applicant argues that Kuschner does not disclose the gait parameters claimed.  
Examiner disagrees and notes that Kuschner and the other cited references teach the parameters claimed.  Kuschner is cited for, inter alia, indicating that field strength is inversely proportional to the distance at ¶32 and that distance is used to determine the angle of the joint.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793